DRUMMOND, District Judge.
I do not think the sale was valid. There might have been a lien, but I think the proceedings in bankruptcy vested in the bankrupt court the property of the bankrupt. The creditor could go into the bankrupt court and claim the lien. That should be done, admitting that the lien was a valid one. The assignee has a right to the property subject to the lien. The creditor may hold on to the lien, and require the payment of the money before he relinquishes it, or he may proceed with the execution, with the consent of the bankrupt court, but he cannot control the property as against the as-signee.
Where a party has property in his possession, stocks, notes, or securities of any kind, upon which he has made an advance, and undertakes to sell it, the assignee can stop the sale, and prevent the property from being sacrificed. But the court would require the holder to be repaid his advances on the property, whatever they might be. He has not an absolute but a qualified power over the property.
There is force in +his consideration; there might have been a very small claim against this vessel under the attachment. It was sold after the petition in bankruptcy ¡vas filed. Now by that sale, if the absolute f 'atrol over the property is acquired, it might be for a very inconsiderable portion of her value.
The sale being invalid, the title still remains in the assignee, subject to the lien of the judgment creditor. Decree accordingly.